 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF PUERTO RICO
UNITED STATES OF AMERICA
Plaintiff CRIMINAL 18-0775-01CCC
vs
1) JOSHUA RIVERA COLLAZO
Defendant
ORDER

Having considered the Report and Recommendation filed on July 2, 2019
(d.e. 40) on a Rule 11 proceeding of defendant [1] Joshua Rivera Collazo
before U.S. Magistrate-Judge Marcos E. L6pez on June 20, 2019, to which no
objection has been filed, the same is APPROVED. Accordingly, the plea of
guilty of defendant is accepted. The Court FINDS that his plea was voluntary
and intelligently entered with awareness of his rights and the consequences of
pleading guilty and contains all elements of the offense charged in the
indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since June 20, 2019. The sentencing
hearing is set for SEPTEMBER 18, 2019 at 1:45 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer's comments on

them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 
 

CRIMINAL 18-0775-01CCC 2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.

At San Juan, Puerto Rico, on \43 , 2018.

fe

CARMEN CONSUELO
United States District Judge

    
 

EZO

 
